Order entered November 3, 2015




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-01258-CR

                         JERRY ANTOINE NOLAN, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 194th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F15-00427-M

                                        ORDER
                        Before Justices Bridges, Francis, and Myers

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate in this appeal INSTANTER.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE